DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US Pub 2014/0192095).

With respect to claim 1, Lia discloses a booster circuit (see fig. 7; par 0041; discloses FIG. 7 shows a circuit diagram of the voltage booster unit), comprising: a first input sub-circuit coupled to a first input signal terminal, a first voltage signal terminal, and an output signal terminal, and configured to transmit a first voltage signal at the first voltage signal terminal to the output signal terminal under control of a first input signal at the first input signal terminal (see fig. 7; transistor 402 comprises a gate terminal receiving signal XA; a first voltage signal terminal receiving voltage Vin; and an output terminal; see par 0041; discloses One terminal of the first transistor 402 is coupled to the one terminal of the flying capacitor 400. Another terminal of the first transistor 402 receives an input voltage V.sub.IN and is controlled by a first control signal XA); a second input sub-circuit coupled to a second input signal terminal, the first voltage signal terminal and a first node, and configured to transmit the first voltage signal at the first voltage signal terminal to the first node under control of a second input signal at the second input signal terminal (see fig. 7; transistor 406 comprises a gate terminal receiving signal XB; the first voltage signal terminal receiving signal Vin and a output node; par 0041; discloses One terminal of the third transistor 406 is coupled to the other terminal of the flying capacitor 400. Another terminal of the third transistor 406 receives the input voltage V.sub.IN and is controlled by the second control signal XB.); and a first storage sub-circuit coupled to the output signal terminal and the first node, and configured to cause a level of an output signal at the output signal terminal to be raised to a level higher than the first voltage signal (see fig. 7; discloses capacitor 400 connected to the output of the transistor 402 and output node of the transistor 406).

With respect to claim 3, Lia discloses wherein the second input sub-circuit comprises: a second transistor having a control terminal coupled to the second input signal terminal, a first terminal coupled to the first voltage signal terminal, and a second terminal coupled to the first node (par 0041; discloses One terminal of the third transistor 406 is coupled to the other terminal of the flying capacitor 400. Another terminal of the third transistor 406 receives the input voltage V.sub.IN and is controlled by the second control signal XB).

With respect to claim 4, Lia discloses wherein the first storage sub-circuit comprises: a first capacitor having one terminal coupled to the output signal terminal and the other terminal coupled to the first node (see fig. 7; discloses capacitor 400 connected to the output of the transistor 402 and output node of the transistor 406).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pub 2014/0192095) in view of Lin et al (US Pub 2012/0274304).

With respect to claim 7, Liao doesn’t expressly disclose further comprising a load sub-circuit, the load sub-circuit comprising: a second capacitor having one terminal coupled to the first node, and the other terminal grounded; and a first resistor having one terminal coupled to the first node, and the other terminal grounded;
In the same field of endeavor, Lin discloses a sub-circuit connected between the voltage booster circuit and the ground where the sub-circuit comprises a second see fig. 3; sub-circuit 32; par 0031; discloses the boost circuit 30 is provided with a voltage detection circuit 32 and a current detection circuit 34. The voltage detection circuit 32 provides a voltage detection signal according to the voltage Vo to reflect a size of the voltage Vo. In the embodiment in FIG. 3, the voltage detection circuit 32 comprises two resistors R1 and R2 and a capacitor Cc.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Liao to include a voltage detection circuit connected to the voltage booster circuit as disclosed by Lin in order to detect the output voltage such that boosting circuit is properly adapted to the voltage boosting operation.

Allowable Subject Matter
Claim 2, 5-6, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are objected to for being dependent on claim 9. 
Claim 17 is allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/           Examiner, Art Unit 2624               

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624